As filed with the Securities and Exchange Commission on February 8, 2010 An Exhibit List can be found on page II-7. Registration No. 333- 163863 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AMBER READY, INC. (Name of registrant in its charter) Nevada 8090 20-3445803 (State or other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 101
